            Case 2:18-cv-04503-JP Document 43 Filed 08/03/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMMANUEL F. STOCKER and                           :                   CIVIL ACTION
LEONETTE STOCKER                                  :
                                                  :
                  v.                              :
                                                  :
GREEN, TWEED & CO., INC.                          :                   NO. 18-4503

                                              ORDER

       AND NOW, this 31st day of July, 2020, upon consideration of Defendants’ Motion for

Summary Judgment (Docket No. 28), all documents filed in connection therewith, and the Hearing

held on June 16, 2020, IT IS HEREBY ORDERED that the Motion is GRANTED IN PART

AND DENIED IN PART as follows:

       1.      The Motion is GRANTED with respect to: (1) Stocker’s claim of race

discrimination in violation of Title VII in Count I with respect to all adverse employment actions

except for the termination of his employment on March 7, 2017 and his claim that he was subjected

to a hostile work environment; (2) Stocker’s claims of discrimination in violation of the ADA in

Count II; (3) Stocker’s claim of retaliation in violation of Title VII and the ADA in Count III; (4)

Stocker’s claims of discrimination and retaliation in violation of the PHRA in Count V; and (5)

Mrs. Stocker’s loss of consortium claim in Count VI.

       2.      The Motion is DENIED as to: (1) Stocker’s claim in Count I that he was subjected

to race discrimination in violation of Title VII resulting in his March 7, 2017 termination; (2) Mr.

Stocker’s claim in Count I that he was subjected to a hostile work environment on the basis of his

race in violation of Title VII; and (3) Mr. Stocker’s claim in Count IV that he was retaliated against

in violation of the FMLA.
     Case 2:18-cv-04503-JP Document 43 Filed 08/03/20 Page 2 of 2




3.      Counts II, III, V, and VI are DISMISSED.



                                          BY THE COURT:


                                          /s/ John R. Padova
                                          ____________________________
                                          John R. Padova, J.




                                      2
